internal_revenue_service department of net qq washington dc contact person telephone number in reference to t ep ra t3 date apr uics d legend company a court b company c fund f subfund g subfund h plan xx plan y month date date date date amount amount amount ladies and gentlemen this is in response to the authorized representative on your behalf as supplemented by correspondence dated march sec_401 and sec_402 of the internal_revenue_code representations support your ruling_request in which you request several letter rulings under the following facts and letter filed by your ree during month company a and plans x and y were named as defendants in a class action suit filed by participants or former participants of plans x and y with court b court b designated the suit as a class action the certified class consisted of the following two subclasses on date all individuals who were employed on the united_states dollar payroll by company a or one of its subsidiaries and who have executed releases releasing claims against company a subsidiaries affiliates successors assigns directors officers had vested benefits under plan x employees or agents and who i and or plan y and and or plan y january in plan x and in plan y and have less than service as defined in plan x and or plan y a after completing an hour_of_service on or after ii have retired or terminated under plan x and prior to their normal_retirement_date as defined years of benefit b before april and its all individuals who were employed on the united_states dollar payroll by company a or one of its subsidiaries and who have not executed releases releasing claims against company a subsidiaries affiliates successors assigns directors officers employees or agents and who i had vested benefits under plan x and or plan y and and or plan y january in plan x and in plan y and have less than service as defined in plan x and or plan y a after completing an hour_of_service on or after ii have retired or terminated under plan xx and prior to their normal_retirement_date as defined years of benefit b before april and its your authorized representative asserts that the affected class consisted of several thousand plan participants or former plan participants the class action alleged that beginning in affected plan x and plan y participants who are members of the class received retirement benefits from the plans which were miscalculated short an error involving the computation of the social_security offset used in calculating plan x and plan y benefits computation of the social_security offset did not conform to the plan x and plan y documents and resulted in reduced benefits additionally it was alleged that the the miscalculation involved in the class action alleged that in improperly computing the social_security offsets of the class members the defendants violated provisions of the employees retirement income security act of as amended erisa and also committed breaches of contract and acts of common_law conversion specifically the plaintiffs alleged in part that the defendants breached their fiduciary duties to members of the class in the way they computed the amount s of their social_security offsets on date a settlement was reached between members of the plaintiff class and all named defendants including company a and plans x and y under the terms of the date court-approved settlement agreement plans x and were required to pay amount and interest at the rate of five me percent per annum from date until days after the effective settlement_date date to fund f pursuant to the date settlement agreement fund f has been is held in escrow with company c and was established to increase pension divided into subfund g and subfund h benefits to plan x and plan y participants who had retired or terminated employment on or before date subfund h which received of amount is held in a memorandum account of the company a plans plans x and y and was established to increase benefits to plan x and plan y participants who would retire or terminate employment on or after date but before date subfund g which received of amount in the event that there are funds remaining in subfund h on date the fund balance will be transferred to subfund g and distributed to eligible class members your authorized representative has asserted that even if the entire of amount held in subfund h were to be transferred to subfund g the former participants on whose behalf funds are being held in subfund g would in no event receive benefits under either plan x or plan y which would exceed the plan benefits which they would have received in the absence of the fiduciary breaches alleged in the month referenced above class action complaint amount your authorized representative has asserted on your behalf that less certain fees and expenses referenced in the settlement agreement was to be used solely to increase the payments made to members of the class the settlement amount amount and y on date which was days after date the settlement amount came from the general assets of company a as of the date of this ruling_request the settlement funds which remain in escrow in subfund g are invested in united_states treasury securities was fully funded out of the assets of plans x and no portion of subfunds g and h are responsible for recalculating and disbursing increased pension benefits to affected class members make distributions in the same manner and in the same form as specified under relevant provisions of plans x and yy subfunds g and h will your authorized representative has asserted on your behalf that company a or at times relevant to this ruling_request was a sponsor of plan either is x and of plan y plans x and y are qualified under code sec_401 and their trusts exempt under code sec_501 that plans x and y and their related trusts are still in existence and have not been terminated additionally your authorized representative asserts that furthermore your authorized representative asserts additionally your authorized representative has asserted on your behalf that subfund g was intended to constitute an extension of the pension plans plans x and y which were defendants in the above referenced class action furthermore your authorized representative has asserted that subfund g was established solely to pay benefits to plan participants who are members of the class referenced above your authorized representative has also asserted that no form 1099rs were issued to members of the class referenced above in conjunction with the establishment of subfund g finally your authorized es representative has asserted that it is the responsibility of the administrative agents of subfund g to issue form 1099rs when payments are made from subfund g to affected class members plan participants based on the above facts and representations you through your authorized representative request the following letter rulings that subfund g created pursuant to the date court -approved settlement agreement is treated as a part or conduit of plans x and y and their related trusts and any earnings on amounts held in subfund g pursuant to the date exempt from tax pursuant to code sec_501 settlement agreement are that distributions from subfund g qualify for treatment in accordance with the provisions of code sec_402 that distributions from subfund g to claimants thereof are eligible for tax-deferred rollover treatment pursuant to code sec_402 and that the 60-day rollover period prescribed in code sec_402 commences from the date a distribution from subfund g or distributee thereof is received by the payee with respect to your ruling requests code sec_402 provides that except as otherwise provided in this section any amount actually distributed to any distributee by an employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 relating to annuities code sec_402 provides that if an employee transfers any portion of an eligible_rollover_distribution into an eligible_retirement_plan the amount so transferred shall not be includible in income for the taxable_year in which paid code sec_402 provides that an eligible_rollover_distribution is a distribution to an employee of all or any portion of the balance_to_the_credit of the employee in a qualified_trust except that such term shall not include- a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made- i for the life or life expectancy of the employee or the joint or joint life expectancies of the employee and the employee's lives designated_beneficiary or ii for a specified period of years or more and page b sec_401 any distribution to the extent such distribution is required under code sec_402 b defines an eligible_retirement_plan to include an individual_retirement_account individual_retirement_annuity described in code sec_408 a qualified_trust and an annuity plan described in code sec_403 a described in code sec_408 an code sec_402 provides generally that sec_402 c shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed in this case the members of the plaintiff class in the class action the class members received distributions which their suit referenced referenced above were entitled to receive benefits from either plan x or and plan y above alleged were improperly computed due to errors in calculating their social_security offsets as provided under the provisions of plans x and y settlement proceeds represent amounts to which the class members assert they are entitled under the provisions of plans x and y as noted above the settlement proceeds were paid into fund f and subsequently transferred into either subfund g or subfund h y out of assets held by the trusts of plans x and and the code sec_402 by its terms refers to distributions made from a the distributions of amount currently in this case will be made from subfund g which is an code sec_401 retirement_plan held in subfund g extension of plans x and y subfund g was created under an order entered by court c as part of the settlement resolving the above-referenced class action for the sole purposes of holding additional_amounts due and making distributions to affected plan participants in plans x and y beneficiaries who were members of the class transferred from the separate trusts of plans x and y the conduct alleged in the class action complaint would have been paid to participants in plans x and y which your authorized représentative asserts are code sec_401 plans directly from the trusts thereof amounts in subfund g were and in the absence of or their based on the facts presented in this particular case subfund g will be treated as holding assets of plans x and y appropriate for distributions from subfund g to qualify for code sec_402 c treatment thus we believe that it is therefore with respect to your ruling requests we conclude as follows that subfund g created pursuant to the date court- approved settlement agreement is treated as a part or conduit of plans x and y and their related trusts and any earnings on amounts held in subfund g pursuant to the date settlement agreement are exempt from tax pursuant to code sec_501 that distributions from subfund g qualify for treatment in accordance with the provisions of code sec_402 33k page that distributions from subfund g to claimants thereof are eligible for tax-deferred rollover treatment pursuant to code sec_402 and that the 60-day rollover period prescribed in code sec_402 commences from the date a distribution from subfund g is received by the payee or distributee thereof this ruling letter assumes that plans x and y either are or were qualified under code sec_401 a at all times relevant thereto it also assumes that each member of the plaintiff class referenced herein received distributions from either plan x or plan y or both plans as asserted it assumes that subfund g consists solely of amounts transferred from the trusts of plans x and y and earnings thereon finally pursuant to a power_of_attorney on file in this office copies of this letter_ruling are being sent to your authorized representative s sincerely yours 2eceen v geran frances v sloan manager technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling form_437 bay
